Citation Nr: 0829198	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  00-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a seizure disorder, 
claimed as epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel






INTRODUCTION

The appellant served as a member of the Marine Reserve from 
April 1978 to October 1983, to include a period of active 
duty for training (ACDUTRA) from November 1978 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1999 rating decision in which the RO in Boston, 
Massachusetts denied service connection for epilepsy.  (The 
appellant's claims file was temporarily transferred to the RO 
in Boston for adjudication and was subsequently returned to 
the jurisdiction of the RO in Providence, Rhode Island).  The 
appellant filed a notice of disagreement (NOD) in June 1999, 
and the RO issued a statement of the case (SOC) in September 
1999.  In January 2000, the appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals).  

In September 2006, the Board remanded the claim for service 
connection to the RO (via the Appeals Management Center (AMC) 
in Washington, DC).  After accomplishing further action, the 
AMC continued the denial of the claim (as reflected in an 
October 2007 supplemental SOC (SSOC)), and returned this 
matter to the Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
September 2006 remand were not followed; hence, further 
remand of this matter is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim.  

In the September 2006 remand, the Board sought to obtain a 
medical opinion, by an appropriate physician, as to the 
etiology of the appellant's current seizure disorder.  The 
Board notes that an October 1980 emergency room record from 
Parkwood Hospital reflects that the appellant was seen with 
complaints of dizzy spells after he passed out at work.  
Records of VA treatment from March 1997 and January 1999 
reflect opinions that the etiology of the seizure disorder is 
questionably post-traumatic and that the appellant's seizure 
disorder was caused by a mortar explosion.  The appellant 
also submitted a May 1999 letter in which Dr. Abbott, his 
private neurologist, stated he supposed findings in an MRI 
could have been related to an old injury and may relate to 
his seizures.  A subsequent report from Dr. Abbott in January 
2002 indicates that the appellant's complicated neurological 
problems may be post-traumatic epilepsy.

In the remand, the Board specifically requested that the 
examiner to indicate whether the appellant currently suffers 
from a seizure disorder and, if so, to express an opinion, 
consistent with sound medical principles, as to whether it is 
at least as likely as not (i.e., there is at least a 50 
percent probability) that such disability is the result of 
disease or injury incurred or aggravated during the 
appellant's period of ACDUTRA from November 1978 to June 1979 
(to specifically include acoustic trauma, as the appellant 
was allegedly exposed to mortar explosions).  The examiner 
was  to specifically consider and address the VA 
neurologist's opinions and Dr. Abbott's opinions, and to 
comment on the significance, if any, of treatment the 
appellant received in October 1980 for complaints of 
dizziness and passing out.

The appellant was afforded a VA examination in April 2007.  
Following examination, and a discussion of a 1998 CT scan, a 
1999 MRI, and numerous EEGs, the diagnosis was probable 
seizure disorder.  The examiner commented that it was as 
likely as not that the appellant has a seizure disorder, 
however, in view of his very significant psychiatric history, 
history of multi-substance abuse with multiple detox 
attempts, and not one of numerous EEGs showing epileptiform 
activity, the diagnosis of seizure disorder was far from 
being certain.  The examiner added that the appellant's very 
significant psychiatric history likely severely affected his 
employability and daily living and, opined that the appellant 
should undergo psychiatric evaluation.  

While the April 2007 VA examiner found that the appellant 
does have a current seizure disorder, she failed to express 
an opinion as to whether such disability is the result of 
disease or injury incurred or aggravated during the 
appellant's period of ACDUTRA from November 1978 to June 
1979.  Moreover, while the examiner acknowledged review of 
the appellant's administrative and medical records, including 
neurology reports from Dr. Abbott, she did not specifically 
address the October 1980 emergency room record or the 
opinions from the VA neurologists.  

As such, the RO should obtain a supplemental medical opinion 
from the April 2007 VA examiner, if available.  The RO should 
arrange for the appellant to undergo VA examination only if 
the April 2007 VA examiner is not available, or the 
designated physician is unable to provide the requested 
opinion without examining the appellant.  

The Board notes that, in a May 2006 statement, the 
appellant's representative requested that the appellant be 
provided at least 30 days notice to obtain transportation for 
a VA examination.  As such, if a VA examination is necessary, 
the RO should provide the appellant with adequate notice, as 
requested.  

The appellant is hereby notified that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of the claim (as the original claim for service 
connection will be adjudicated on the basis of the evidence 
of record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion,  the RO should 
obtain and associate with the claims file all outstanding VA 
treatment records.  The claims file currently includes 
outpatient treatment records from the Providence VA Medical 
Center (VAMC), dated from May 1997 to February 2005; from the 
Boston VAMC, dated from April to July 1999; from the West 
Roxbury VAMC, dated from July 2000 to December 2000; and from 
New Bedford VAMC, dated from February 2005 to September 2006.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for a seizure disorder, from the 
Providence VAMC (since February 2005), the Boston VAMC (since 
July 1999), the West Roxbury VAMC (since December 2000), and 
the New Bedford VAMC (since September 2006), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
appellant's seizure disorder from the 
Providence VAMC (since February 2005), 
from the Boston VAMC (since July 1999), 
from the West Roxbury VAMC (since 
December 2000), and from the New Bedford 
VAMC (since September 2006).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record. 

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the appellant in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
examiner that examined the appellant in 
April 2007, if available.  

The examiner should provide an opinion, 
consistent with sound medical judgment, 
as to whether appellant currently suffers 
from a seizure disorder and, if so, or, 
if it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the veteran's seizure 
disorder is the result of disease or 
injury incurred or aggravated during his 
period of ACDUTRA from November 1978 to 
June 1979 (to specifically include 
acoustic trauma, allegedly suffered from 
mortar explosions).  In rendering the 
requested opinion, the examiner should 
specifically consider and address the VA 
physician's opinions and Dr. Abbott's 
opinions, described above.  The examiner 
is also requested to comment on the 
significance, if any, of treatment the 
appellant received in October 1980 for 
complaints of dizziness and passing out.

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If further examination of the appellant 
is deemed necessary, the RO should 
arrange for the appellant to undergo 
examination, by a physician, with 
adequate advance notice, as requested, to 
obtain the above-noted opinions.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the appellant, and the 
examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

5.  If the appellant fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the appellant by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2007).


